DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Regarding the limitation(s) in materials in claims 6, 7, 16 and 17, the Examiner has given the term(s) the broadest reasonable interpretation(s) consistent with the written description in Applicants’ specification as it would be interpreted by one of ordinary skill in the art.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997); In re Donaldson Co., Inc., 16 F.3d 1190, 1192-95, 29 USPQ2d 1845, 1848-50 (Fed. Cir. 1994).  See MPEP 2111.  Specifically, Applicants’ are reminded that the claims are cast in open (comprising) language, so a recitation of ‘Fe’ or ‘FeNi’ is open to alloys of Fe or alloys of FeNi, and not exclusive to just those components.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Objections
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  This rejection can be overcome by amending the dependency of claim 18 to depend from claim 2, which is how the Examiner interpreted this claim when considering the prior art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ohkubo et al. (IDS reference KR 20170063314 and U.S. Patent App. No. 2017/0154720 A1) in view of IDS reference to Miwa et al. (JP 2016-162764 A). See provided US ‘720 A1 and Machine Translation of JP ‘764 A.
Regarding claim 1, Ohkubo et al. disclose a composite magnetic material comprising metal magnetic particles (Abstract), the metal magnetic particles including: first particles having a median diameter D50 of 1.3 m to 5.0 m (Abstract; small diameter powder 0.5 – 1.5 m), and second particles having a median diameter D50 larger than the first particles (Abstract; large diameter powder), wherein the first particles and the second particles each include a core portion made of a metal magnetic material (Abstract and relevant disclosure to particles), and an insulating film on a surface of the core portion (ibid), the insulating film of the first, smaller particles has an average thickness of 5 nm to 45 nm (Paragraph 0085 and Table 5), and an average thickness of the insulating film of the first particles is smaller than that of the insulating film of the second particles (Paragraph 0085 and 0117).
While Ohkubo et al. disclose that the smaller particles have a smaller average thickness of the insulating coating than the larger, second particles, Ohkubo et al. fails to ever explicitly disclose a thickness range for said second thickness coat; i.e. Ohkubo et al. fails to teach an insulating film of the second particles having an average thickness of 40 – 100 nm.
However, Miwa et al. teach a similar construct having a mixture of soft magnetic particles with two distinct particle sizes, one larger than the other, wherein the larger particles have an insulating coating layer that is thicker than the insulating coating layer on the smaller particles to an extent of at least, preferably 5:1 thickness ratio (Abstract and Machine Translation Paragraph 0031).  When viewed with the preferred range of thickness in Ohkubo et al., including 5 and 10 nm embodiments, this results in overlapping coating thickness values (25 nm or higher; 50 nm or higher, etc.) that encompass the claimed 40 – 100 nm thickness range.
Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the thickness of the insulating coating film on the larger, second particles to be in a range of 40 – 100 nm through routine experimentation, especially given the teaching in Miwa et al. regarding the desire to use coating films having thickness values 5 times or more the coating thickness on the smaller particles (which can be in the range of 10 – 20 nm per the Ohkubo et al. teachings).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Ohkubo et al. to utilize coating films on the second particles meeting the claimed limitations as taught by Miwa et al., as such films would overlap the desired range in Miwa et al. and still be within the disclosed scope of the Ohkubo et al. invention.  The exact thickness is deemed to be a matter of routine optimization, as the thicker the coating film the more insulation/hardness present, but the lower the permeability (as there will be more non-magnetic material present).
Regarding claim 2, Ohkubo et al. disclose insulating films meeting the claimed limitations (Paragraph 0085 and Table 5).
Regarding claim 3, while Ohkubo et al. only disclose weight ranges (5 – 25% in Paragraph 0084), the Examiner notes that a skilled artisan would be well versed to optimize the volume percent of the two particles to ensure good magnetic and mixing characteristics.  As further reference, Miwa et al. disclose 80/20 volume fraction of particles, which would be 6/24 (Paragraph 0019).  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the exact volume fraction of each particle through routine experimentation, especially given the teaching in Miwa et al. regarding the 6/24 as being a conventional volume fraction between large and small particles to ensure good packing density and magnetic properties.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 4 and 5, Ohkubo et al. disclose particles meeting the claimed relative D50 values, noting 0.5 – 1.5 m for the smaller particles and 15 – 40 m for the larger particles (citations above and Paragraph 0079).
Regarding claim 6, Ohkubo et al. disclose first, smaller particles of only Fe-Ni.  However, Miwa et al., which disclose similar mixtures of  large and small particles, broadly teaches that any soft magnetic powder can be used for these particles.  Therefore, the Examiner deems that Fe-Ni and any known, high permeability soft magnetic material, including those as recited in the claims, are known functional equivalents in suitable soft magnetic material for the smaller or larger particles, as taught by Miwa et al. above.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, Miwa et al. provides clear guidance that any type of soft magnetic material can function in the claimed ‘large’ and ‘small’ mixtures and are functional equivalents in the field of suitable magnetic powders for use in mixed ‘small’/’large’ magnetic powder bodies for use as inductors.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claim 7, Ohkubo et al. disclose materials meeting the claimed limitations for the large magnetic particles (Abstract and Paragraph 0073).  In addition, like noted above for claim 6, Miwa et al. teach that any soft magnetic powder can be used to affect the benefits of the invention as substitution of known functional equivalents, there being no evidence of record of non-obviousness/non-equivalence between the various soft magnetic metal powder choices.
Regarding claims 8 and 9, while Ohkubo et al. only disclose using a Si containing coating on all the particles in the examples, Ohkubo et al. does disclose that there are at least two classes of coatings (Si-containing or K-containing – see Paragraph 0086).  There is nothing precluding the use of different coatings on the particles and such selection of coating is merely a matter of routine selection among known, functionally equivalent materials.  Since Ohkubo et al. discloses only two classes of materials, the selection is fairly trivial: (Si on large, Si on small); (Si on large, K on small); (K on large, Si on small); (K on large, K on small).  50% of the possible selections result in a different coating meeting the claimed limitations and, as such, there is sufficient specificity to render obvious the claimed limitations as a matter of routine optimization among known, functionally equivalent coating films.
Regarding claim 10, Ohkubo et al. disclose non-magnetic coating films (SiO2).
Regarding claim 11, Ohkubo et al. disclose a resin meeting the claimed limitations (Paragraphs 0096 – 0097).
Regarding claim 12, Ohkubo et al. disclose the nominal use meeting the claimed ‘inductor’ limitation (at least Paragraph 0002).
Regarding claims 13 – 20, these limitations are met for the reasons noted above.

Claims 8, 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ohkubo et al. in view of Miwa et al. as applied above, and further in view of Ishida et al. (U.S. Patent App. No. 2018/0308610 A1) and/or Saito et al. (U.S. Patent App. No. 2020/0269316 A1).
The Examiner notes that Ishida et al. qualifies as prior art since it is more than 1 year before the effective US filing date of 3-27-2020, the Foreign Priority claim having not been perfected by submission of a certified English Translation.
Ohkubo et al. and Miwa et al. are relied upon as described above.
While the Examiner maintains that there is sufficient evidence of the record to render obvious these claims, as Ohkubo et al. discloses only 2 possible selections for the coating film materials, the Examiner acknowledges that neither Ohkubo et al. nor Miwa et al. explicitly disclose using separate coating materials on the two types of magnetic metal particles.
However, both Ishida et al. (Paragraph 0065 – 80) and Saito et al. (Paragraph 0084) teach a similar construct of an inductor/dust core formed from a mix of different types/sizes of particles, wherein Ishida et al. explicitly teaches that the coatings should be different and Saito et al. teaches that the coatings can be the same or different (see citations above).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Ohkubo et al. in view of Miwa et al. to utilize different coating layers on the first and second magnetic metal particles as taught by either or both of Ishida et al. and/or Saito et al., as such use is recognized as a matter of selection among known functionally equivalent insulating coating compositions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
June 8, 2022